EXHIBIT 10.19

AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT

This AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT (this “Fourth Amendment”) is
entered into as of November 30, 2005, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004, as amended by that certain Amendment
Number One to Credit Agreement and Waiver, dated as of April 15, 2005, as
further amended by that certain Amendment Number Two to Credit Agreement and
Consent, dated as of September 9, 2005, as further amended by that certain
Amendment Number Three to Credit Agreement, dated as of November 4, 2005 (as so
amended, and as further amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Borrowers have requested that the Lender Group agree to amend
Section 2.12(a)(ii) of the Credit Agreement, as set forth herein; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendment requested by Borrowers, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

 

2. Amendments to Credit Agreement.

 

  (a) Section 2.12(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(ii) the Letter of Credit Usage would exceed (A) $5,661,000 at any time during
fiscal years 2005 or 2006, or (B) at any other time, $5,000,000, or”

 

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Fourth
Amendment (the date of such effectiveness being herein called the “Fourth
Amendment Effective Date”) and each and every provision hereof:

 

  (a) Agent shall have received this Fourth Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.



--------------------------------------------------------------------------------

  (b) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

 

  (c) No Default or Event of Default shall have occurred and be continuing on
the date hereof, nor shall result from the consummation of the transactions
contemplated herein.

 

  (d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof and the Fourth Amendment Effective Date by any Governmental Authority
against any Borrower, any Guarantor, Agent, or any Lender.

 

4. Limitation. Except as expressly amended, modified or waived under Section 2
above, all of the representations, warranties, terms, covenants and conditions
under or of the Credit Agreement and any other Loan Document shall remain
unwaived or unmodified by the terms hereof and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
consent set forth herein shall be limited precisely as provided for herein, and
shall not be deemed to be a waiver of, amendment of, consent to or modification
of any other term, provision or Default or Event of Default under the Credit
Agreement or of any term of any other Loan Document, instrument or agreement
referred to therein or herein or of any further or, except as expressly set
forth herein, future transaction or action on the part of Borrowers that would
require the consent of the Agents and Lenders under the Credit Agreement or any
other Loan Document.

 

5. Release. Each Borrower hereby waives, releases, remises and forever
discharges each member of the Lender Group, each of their respective Affiliates,
and each of their respective officers, directors, employees, and agents
(collectively, the “Releasees”), from any and all claims, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, known or unknown, past or present, liquidated or unliquidated,
suspected or unsuspected, which any Borrower ever had, or now has against any
such Releasee which relates, directly or indirectly, to the Credit Agreement or
any other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents. As to each and
every claim released hereunder, each Borrower hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, each Borrower specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

2



--------------------------------------------------------------------------------

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of Empire Valuation Consultants and
outside counsel to each member of the Lender Group) in connection with the
preparation, execution and delivery of this Fourth Amendment and all agreements
and documents executed in connection herewith and the review of all documents
incidental thereto.

 

7. Representations and Warranties. Each Borrower represents and warrants to the
Lender Group that (a) the execution, delivery, and performance of this Fourth
Amendment and the Credit Agreement, as amended hereby, (i) are within its
corporate or limited partnership powers, (ii) have been duly authorized by all
necessary corporate or limited partnership action on its part, and (iii) are not
in contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (b) each of this Fourth
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors rights generally); and (c) no
Default or Event of Default has occurred and is continuing on the date hereof or
as of the date upon which the conditions precedent set forth herein are
satisfied or as of the Fourth Amendment Effective Date.

 

8. Choice of Law. The validity of this Fourth Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

 

9. Counterpart Execution. This Fourth Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Fourth Amendment by
signing any such counterpart. Delivery of an executed counterpart of this Fourth
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Fourth Amendment. Any party
delivering an executed counterpart of Fourth Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Fourth Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Fourth
Amendment.

 

3



--------------------------------------------------------------------------------

10. Effect on Loan Documents.

 

  (a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Fourth Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The waivers, consents, and modifications
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

 

  (b) Upon and after the effectiveness of this Fourth Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

  (c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Fourth Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

  (d) This Fourth Amendment is a Loan Document.

 

11. Entire Agreement. This Fourth Amendment embodies the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements or
understandings with respect to the subject matter hereof, whether express or
implied, oral or written.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Fourth Amendment as of
the date first above written.

 

BUCA, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

Title:   General Counsel and Secretary

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

Title:   Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:  

Buca Restaurants, Inc.,

its general partner

By:  

/s/ Richard G. Erstad

Title:   Secretary

BUCA RESTAURANTS 3, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

Title:   Secretary

BUCA (KANSAS), INC.

a Kansas corporation

By:  

/s/ Richard G. Erstad

Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

Title:   Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:  

/s/ Richard G. Erstad

Title:   Secretary

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:

 

/s/ Dena Seki

Title:

 

Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]